DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/21 has been entered.
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 29-30, 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCourt et al., US 4,718,210.
Regarding claim 29:
McCourt discloses a reinforced material comprising:
a) a matrix material (32); and 
b) a reinforcing bar (10) embedded in the matrix material, the reinforcing bar having i) an outer surface with at least a first surface portion in contact with the matrix material, ii) at least a first set of barbs (24 and 26) monolithically formed on the first surface portion and extending from the first surface portion and embedded in the matrix material, and iii) at least a first set of grooves formed in first surface portion, wherein each barb of the first set of barbs is associated with a respective one of the grooves of the first set of grooves.

McCourt discloses wherein the matrix material is concrete.
Regarding claims 33 and 34:
McCourt discloses wherein the first surface is non-planar and the reinforcing bar has a cross-sectional profile that is curved.

    PNG
    media_image1.png
    566
    561
    media_image1.png
    Greyscale

Regarding claim 35:
McCourt discloses a set of barbs and grooves on an opposing side of the outer surface that is symmetrical to the first set.
Regarding claim 36:
McCourt discloses wherein the reinforcing bar extends along a longitudinal axis, and the first surface portion is spaced from the second surface portion in a direction transverse to the longitudinal axis.
Regarding claim 37:
McCourt discloses wherein the body extends along a longitudinal axis, the first surface portion is at a first position along the longitudinal axis, and the second surface portion is at a second position along the longitudinal axis (proximal and distal positions along the longitudinal axis).

Claim Rejections - 35 USC § 103
Claims 31, 32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over McCourt et al., US 4,718,210 in view of Conkling, US 1,364,182.
Regarding claims 31, 32 and 38:
McCourt discloses a circular cross section elongate bar but does not expressly disclose wherein the rebar is steel.

At the time the invention was filed, it would have been obvious to a person of ordinary skill to make the bar of McCourt of steel as suggested by Conkling in order to resist tension and shear.

Response to Arguments
Applicant's arguments filed 1/25/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that McCourt does not disclose monolithically formed barbs, Fig. 2 clearly shows the barbs being unitary with the rest of the bar and further, col. 2, ll. 46-47 specifies:

    PNG
    media_image2.png
    155
    812
    media_image2.png
    Greyscale

As such, the examiner finds that the barbs of McCourt are monolithically formed with the reinforcing bar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633